Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



my dear mrs Greenleaf
ca. 1811

How is your Mother to day. what night had She & how is miss Katy & Ruthey? have you procured a Nurse for her yet? have you heard from Weymouth I hoped to have ventured out to day to have Seen my dear Sister, but the weather is such that I dare not. tomorrow is a fortnight Since I was out of doors—Jackson has the same fever, tho I hope he will not be worse. he has kept his Bed this week—have I any thing you want? if you have not got a Nurse I believe Nancy Howard would go to you. I have not askd her, but will if you desire it—
your ever affectionate / Sister A
A AI Shall want to send to Boston tomorrow by mr Greenleaf If George cannot go, Shipley would drive him in—
